UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4503



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SAUL BARRERA-RENTERIA,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:04-cr-00310-JAB)


Submitted:   January 18, 2008             Decided:   January 29, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene E. Lester, III, SHARPLESS & STAVOLA, P.A., Greensboro, North
Carolina, for Appellant.      Anna Mills Wagoner, United States
Attorney, Angela H. Miller, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Saul Barrera-Renteria pled guilty to illegal reentry

after having been convicted of a felony and being deported, in

violation of 8 U.S.C. § 1326(a), (b)(2) (2000).                 Barrera-Renteria

challenged his eighty-four-month sentence on appeal; we vacated the

sentence and remanded to the district court for resentencing in

light of United States v. Booker, 543 U.S. 220 (2005).                   See United

States v. Barrera-Renteria, 185 F. App’x 313 (4th Cir. 2006)

(unpublished).       The district court adopted without objection the

same sentencing guidelines calculations it adopted at the initial

sentencing    and    sentenced     Barrera-Renteria        to   seventy    months’

imprisonment, at the bottom of the guidelines range.                      Barrera-

Renteria again challenges his sentence on appeal, claiming it is

unreasonable.       We affirm.

            In imposing a sentence after Booker, courts still must

calculate     the    applicable     guideline      range    after    making       the

appropriate    findings    of    fact    and    then   consider    the    range    in

conjunction with other relevant factors under the guidelines and

§ 3553(a).      United States v. Moreland, 437 F.3d 424, 432 (4th

Cir.), cert. denied, 126 S. Ct. 2054 (2006).                    We will affirm a

post-Booker sentence if it is within the statutorily prescribed

range and is reasonable.         Id. at 433.     A sentence within the proper

advisory guidelines range is presumptively reasonable.                      United

States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006); see Rita v.


                                        - 2 -
United     States,   127    S.   Ct.    2456,    2462-69    (2007)    (upholding

presumption of reasonableness to within-guidelines sentence).

            Barrera-Renteria contends the district court imposed an

unreasonable sentence because it did not grant him a variance below

the properly calculated sentencing guidelines range.                 He argued at

resentencing his case was distinguishable from many other illegal

reentry cases because of his particular history and characteristics

and because he did not have an opportunity to take part in the

fast-track     program     available    in     other   districts.       Barrera-

Renteria’s contention fails. See Johnson, 445 F.3d at 345 (stating

district court need not “robotically tick through § 3553(a)’s every

subsection” or “explicitly discuss every § 3553(a) factor on the

record”)     (internal     quotations    and     citation    omitted);    United

States v. Perez-Pena, 453 F.3d 236, 243-45 (4th Cir.), cert.

denied, 127 S. Ct. 542 (2006) (holding sentencing disparities

between     defendants     receiving     and     defendants     not    receiving

fast-track downward departures “warranted” as matter of law and do

not justify imposition of below-guidelines variance sentence).

Resentencing was conceptually simple, the district court considered

the arguments presented at the resentencing hearing, and the court

was not required to comment more extensively.              See Rita, 127 S. Ct.

at 2469.    We conclude the sentence was reasonable.

            Accordingly, we affirm Barrera-Renteria’s sentence.               We

dispense with oral argument because the facts and legal contentions


                                       - 3 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 4 -